Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

	An examiner Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

 	Authorization for this Examiner's Amendment was given in a telephone interview with Mr. Christopher Bezak (Registration No. 63,241) on January, 2021.
  
	Please amend the claims as follows:

             Claims 5 and 15 are canceled.

1.	(Currently Amended) An electronic device of a vehicle, the electronic device comprising:
a memory storing one or more instructions; and
at least one processor configured to execute the one or more instructions to:
check validity of a registration request of a source application of the vehicle for communicating with a destination application of the vehicle,
dynamically determine a port for the source application of the vehicle to communicate with the destination application of the vehicle, based on the validity of the registration request,
transmit a communication request from the source application of the vehicle to the destination application of the vehicle through the port, and
control communication between the source application of the vehicle and the destination application of the vehicle based on the communication request , 

wherein the at least one processor is further configured to execute the one or more instructions to recursively transmit the communication request to one or more Ethernet switches until the communication request reaches a processor for controlling the destination application of the vehicle.


2.	(Original)	The electronic device of claim 1, wherein the registration request comprises at least one of a name of the destination application of the vehicle or a desired quality of service (QoS).

3.	(Original)	The electronic device of claim 1, wherein the at least one processor is further configured to execute the one or more instructions to register the source application of the vehicle in a network through a first library of the source application of the vehicle based on the registration request.



5.	(Canceled)

6.	(Original)	The electronic device of claim 1, wherein the at least one processor is further configured to execute the one or more instructions to dynamically determine the port.

7.	(Original)	The electronic device of claim 6, wherein the at least one processor is further configured to execute the one or more instructions to determine a port identifier indicating the port, and
wherein the port identifier indicating the port comprises a port number dynamically assigned by a second library of the source application of the vehicle.

8.	(Original)	The electronic device of claim 1, wherein the at least one processor is further configured to execute the one or more instructions to transmit the registration request from a first library of the source application of the vehicle to a second library of the source application of the vehicle.



10.	(Original)	The electronic device of claim 1, further comprising
a communicator configured to communicate with an external device.

11.	(Currently Amended)	A method comprising:
checking validity of a registration request of a source application of a vehicle for communicating with a destination application of the vehicle;
dynamically determining a port for the source application of the vehicle to communicate with the destination application of the vehicle, based on the validity of the registration request;
transmitting a communication request from the source application of the vehicle to the destination application of the vehicle through the port; and
controlling communication between the source application of the vehicle and the destination application of the vehicle based on the communication request , 
wherein the transmitting comprises recursively transmitting the communication request to one or more Ethernet switches until the communication request reaches a processor for controlling the destination application of the vehicle.
12.	(Original)	The method of claim 11, wherein the registration request comprises at least one of a name of the destination application of the vehicle or a desired quality of service (QoS).

13.	(Original)	The method of claim 11, further comprising registering the source application of the vehicle in a network through a first library of the source application of the vehicle based on the registration request.

14.	(Original)	The method of claim 11, wherein the transmitting comprises recursively forwarding the communication request to one or more communication stacks until the communication request reaches a physical layer.

15.	(Canceled)

16.	(Original)	The method of claim 11, further comprising dynamically determining the port.

17.	(Original)	The method of claim 16, further comprising determining a port identifier indicating the of the vehicle port,
wherein the port identifier indicating the of the vehicle port comprises a port number dynamically assigned by a second library of the source application of the vehicle.

18.	(Original)	The method of claim 11, wherein the registration request comprises an encrypted name of the destination application of the vehicle and an authentication key.

19.	(Original)	The method of claim 11, further comprising transmitting the registration request from a first library of the source application of the vehicle to a second library of the source application of the vehicle.
20.	(Currently Amended) A non-transitory recording medium having recorded thereon a program, which when executed by an electronic device of a vehicle controls the electronic device to execute a method of controlling communication between applications of the vehicle, the method comprising:
checking validity of a registration request of a source application of the vehicle for communicating with a destination application of the vehicle;
dynamically determining a port for the source application of the vehicle to communicate with the destination application of the vehicle, based on the validity of the registration request;
transmitting a communication request from the source application of the vehicle to the destination application of the vehicle through the port; and
controlling communication between the source application of the vehicle and the destination application of the vehicle based on the communication request , 
wherein the transmitting comprises recursively transmitting the communication request to one or more Ethernet switches until the communication request reaches a processor for controlling the destination application of the vehicle.
REASONS FOR ALLOWANCE

 The following is an examiner's statement of reasons for allowance: 
transmit a communication request from the source application of the vehicle to the destination application of the vehicle through the port, and control communication between the source application of the vehicle and the destination application of the vehicle based on the communication request , wherein the at least one processor is further configured to execute the one or more instructions to recursively transmit the communication request to one or more Ethernet switches until the communication request reaches a processor for controlling the destination application of the vehicle”. These limitations, taken in context of the entire claims are allowable over prior art of record. 


Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SARGON N NANO/           Primary Examiner, Art Unit 2457